Citation Nr: 0308805	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the left ankle.

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the upper back.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


INTRODUCTION

The veteran had active service from November 1943 to May 
1946.

This appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


REMAND

In October 2002 the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2)) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The development has been partially completed.  However, in 
view of the Federal Circuit's opinion, the case must be 
remanded for the following:

1.  The RO should refer the claims folder 
to John Conboy, the physician who 
provided the veteran's March 19, 2003 
examination at the Buffalo, New York VA 
Medical Center.  Dr. Conboy should 
express an opinion as to whether there 
are any current residuals that would 
indicate that the veteran experienced 
shrapnel or shell fragment wounds of the 
upper back or left ankle.  If Dr. Conboy 
is not available, another physician may 
furnish the necessary opinion.

2.  The RO should then readjudicate the 
veteran's claim in light of the evidence 
received since its April 2002 
supplemental statement of the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



